Exhibit China Sun Group High-Tech Co. Announces Operational Strategy to Address Global Economic Challenges LIAONING PROVINCE, China, December 5, 2008: China Sun Group High-Tech Co. (OTCBB: CSGH) ("China Sun Group") which, through its wholly-owned subsidiary, Dalian Xinyang High-Tech Development Co. Ltd ("DLX") has the second largest cobalt series production capacity in the People's Republic of China ("PRC"), today announced its operational plan to address the challenges of a world economic crisis. Bin Wang, CEO of China Sun Group, said, “We believe we have taken the necessary steps to maintain a steady growth despite a prevailing economic downturn. The progress DLX has made to-date, include achieving triple digit sales growth, cost reductions from new production lines, and new commercial product development.
